        Case 5:19-cr-00106-DAE Document 52 Filed 07/18/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION
USA                               §
                                  §   CRIMINAL NO:
vs.                               §   SA:19-CR-00106(1)-DAE
                                  §
(1) Benjamin Joost Bogard         §

         ORDER RESETTING SENTENCING & MOTION HEARING
       IT IS HEREBY ORDERED that the above entitled and numbered case is
reset for SENTENCING & MOTION HEARING (dkt 19) in Courtroom 5, on
the Third Floor of the John H. Wood, Jr. United States Courthouse, 655 East
Cesar E. Chavez Boulevard, San Antonio, TX on Monday, August 05, 2019 at
01:30 PM. Sentencing memoranda and motions relevant to the sentencing hearing
must be submitted to the Court no later than 7 days prior to the sentencing
hearing.
     IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this
order to counsel for defendant, the United States Attorney, United States Pretrial
Services and the United States Probation Office. Counsel for the defendant shall
notify the defendant of this setting and, if the defendant is on bond, advise the
defendant to be present at this proceeding.
       IT IS SO ORDERED.
       DATED: San Antonio, Texas, July 18, 2019.



                                              ______________________________
                                              DAVID A. EZRA
                                              SENIOR U.S. DISTRICT JUDGE
